       Case 2:21-cv-00287-DGC Document 18 Filed 08/23/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Emilio Urena-Villa,                             No. CV-21-00287-PHX-DGC
 9
                           Petitioner,               ORDER
10
11   vs.

12   William W Lothrop,

13                         Respondent.

14         Emilio Urena-Villa has filed a habeas corpus petition under 28 U.S.C. § 2241.
15   Doc. 1. Magistrate Judge Eileen S. Willett issued a report recommending the Court deny
16   the petition (“R&R”). Doc. 17. No objection has been filed, which relieves the Court of
17   its obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72.;
18   Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114,
19   1121 (9th Cir. 2003). The Court will accept the R&R and deny the petition.
20         IT IS ORDERED:
21         1.     The R&R (Doc. 17) is accepted.
22         2.     The petition (Doc. 1) is denied.
23         3.     A certificate of appealability and leave to proceed in forma pauperis on
24                appeal are denied.
25         4.     The Clerk is directed to enter judgment and terminate this action.
26         Dated this 23rd day of August, 2021.
27
28
